DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s amendment filed on January 5, 2022.  Claims 1-20 are pending and examined below.  Claims 5 and 13 have been amended.
Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive.
The applicant argues that Cline fails to teach applying a machine learning model to the updated travel segment as claimed in the independent claims.  The examiner respectfully disagrees.  Cline teaches this matter by comparing a predefined model voyage of a ship with actual progress of the ship to produce an updated travel segment, and differing models will be applied based on the movement of the ship (see ¶ 95-96).  The differing models are taught by Cline would satisfy the “model learning model” as claimed by the applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cline, US 2002/0169527 A1.
As to claim 1, Cline teaches a computer-implemented method, comprising: 
obtaining, from a vessel operating within a navigable area, transponder data for the vessel (¶ 48, 49, 51, 71 and Figs. 2, 3, 5, 6); 
evaluating the transponder data and a plurality of travel segments recorded for a plurality of vessels operating within the navigable area to identify a travel segment to which the transponder data corresponds, the travel segment representing a route through the navigable area (¶ 72, 81-84 and Figs. 7-10); 
updating, using the transponder data, the travel segment to generate an updated travel segment (¶ 72, 81-84, 95-98 and Figs. 7-10);  
applying a machine learning model to the updated travel segment to calculate a determination that the vessel is engaged in an unauthorized activity within the navigable area (¶ 61-63, 95-98 and Fig. 6);  and 
providing an indication that the unauthorized activity is being performed by the vessel (¶ 61-63 and Fig. 6). 

As to claim 3, Cline teaches further comprising: identifying, from a database, an entry corresponding to the vessel, the entry specifying baseline information for the vessel obtained from a publicly accessible database; and updating the baseline information for the vessel in the entry based on output of the machine learning model (¶ 39, 42-45, 51, 71, 72 and Figs. 1, 2, 4, 6). 
As to claim 5, Cline teaches a system, comprising: 
one or more processors (Fig. 1); and 
memory including executable instructions that, if executed by the one or more processors, cause the system to (Fig. 1): 
obtain, from a vessel, data corresponding to a location of the vessel (¶ 45, 48, 49, 51, 71 and Figs. 2, 3, 5, 6); 
evaluate the data and a plurality of travel segments recorded for a plurality of vessels to identify a travel segment to which the data corresponds (¶ 33, 37, 72, 81-84 and Figs. 7-10);  
update, using the data, the travel segment to generate an updated travel segment (¶ 72, 81-84, 95-98 and Figs. 7-10);  
applying a machine learning model to the updated travel segment to determine, based on the updated travel segment, whether the vessel is engaged in an activity of a class of activities (¶ 61-63, 95-98 and Fig. 6); and 
if the vessel is engaged in the activity, provide an indication that the vessel is engaged in the activity (¶ 61-63 and Fig. 6). 
As to claim 6, Cline teaches wherein the class of activities includes a set of activities that the plurality of vessels are unauthorized to engage in (¶ 61-63, 95-98 and Fig. 6). 
As to claim 7, Cline teaches wherein the executable instructions further cause the system to: transmit, to a satellite tracking system, a request to obtain additional data related to the vessel, the request specifying the data of the vessel from the updated travel segment; obtain the additional data; and evaluate the additional data to determine whether a correlation is present between the additional data and the updated travel segment (¶ 71-78 and Fig. 6; e.g. obtaining additional data such wind data). 
As to claim 8, Cline teaches wherein the data corresponding to the location of the vessel is transponder data transmitted by the vessel to the system (¶ 48, 49, 51 and Figs. 1, 2). 
As to claim 9, Cline teaches, wherein the executable instructions that cause the system to determine whether the vessel is engaged in the activity further cause the system to apply a machine learning model to the updated travel segment to calculate a determination that the vessel is engaged in the activity (¶ 61-63, 95-98 and Fig. 6). 

As to claim 11, Cline teaches wherein the indication includes at least identifying information of the vessel, information regarding the activity, and coordinates corresponding to the location of the vessel (¶ 48, 49, 61-63, 95-98 and Fig. 6). 
As to claim 12, Cline teaches wherein: the data specifies a first identifier corresponding to a second vessel; the travel segment specifies a second identifier corresponding to the vessel; and the executable instructions that cause the system to evaluate the data and the plurality of travel segments further cause the system to: determine that the vessel is associated with the second identifier corresponding to the vessel; and associate the data with the second identifier corresponding to the vessel (¶ 37, 79, 80, 86, 87, 89-94 and Figs. 9, 10). 
Claim 13 is rejected based on the same rationale as used in claim 5 above.
As to claim 14, Cline teaches wherein the data comprises transponder data transmitted using a transponder-based monitoring system (¶ 48, 49, 51 and Figs. 1, 2). 
As to claim 15, Cline teaches wherein the executable instructions that cause the computer system to provide the indication that the vessel is engaged in the activity of interest further cause the computer system to: identify, based on location data of the updated travel segment, a location of the activity of interest; and generate the indication, the indication specifying at least a set of coordinates corresponding to the location of the activity of interest (¶ 39, 42-45, 48, 49, 51, 61-63, 71, 72, 95-98 and Figs. 1, 2, 4, 6). 

As to claim 17, Cline teaches wherein the executable instructions further cause the computer system to: transmit, to a satellite tracking system, a request to utilize a satellite to monitor and track the vessel at the location; obtain, from the satellite tracking system, satellite data generated by the satellite, the satellite data comprising information usable to determine whether the vessel is engaged in the activity of interest;  and evaluate the satellite data to determine whether the vessel is engaged in the activity of interest (61-63, 71-78, 95-98 and Fig. 6). 
As to claim 18, Cline teaches wherein the executable instructions further cause he computer system to update baseline information corresponding to the vessel obtained from a publicly accessible vessel database based on vessel data specified in the updated travel segment (¶ 39, 42-45, 51, 71, 72 and Figs. 1, 2, 4, 6). 
As to claim 19, Cline teaches wherein the executable instructions that cause the computer system to provide the indication further cause the computer system to transmit an alert to provide information that specifies a location of the activity of interest (¶ 54, 83, 90). 
Allowable Subject Matter
Claims 4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	February 17, 2022